Honorable George R. Sheppard
ComptrolleFof Public Accounts
Austin, Texas

Dsar Sir:             Opinion No. O-2747
                      Re: Claim of Pan American Cattle Com-
                           pany on alleged overpayment of
                           franchise tax.
         We acknowledge receipt of your letter of September
15, 1940, in which you request that we examine the attached
claim.of the Pan American Cattle Company in the amount of
$13.20.
         Information made available to us Indicates that this
claim Is based upon an alleged overpayment of franchise taxes
growing out of a franchise tax report filed by a corporation
with the Secretary of State in the early part of 1932. A
warrant in the amount of $13.20 was issued June 16, 1933,
pursuant to appropriation made by Rouse Bill No. 919, 43ra
Legislature, Regular Session. Thi.$warrant was cancelled by
your office on September 12, 1935.
         The franchise report upon which this claim is based
was prepared and filed by the corporation now claiming the
right to a refund in the amount of $13.20. There was no pro-
test in payment and no effort appeared to have been made on
the part of the Secretary of State to demand or enforce pay-
ment of any particular sum. We think it clear that the Pan
American Cattle Company is in this Instance a volunteer tax-
payer, a taxpayer who has voluntarily made an overpayment
has no legal claim against the State. An appropriation which
in not supported by legal claim is void and unconstitutional
in that lt violates Article 3, paragraph 44, of the Constf-
tutlon of Texas which prohibits appropriation based on claims
not provided for by pre-existing law. See Corsioana Cotton
Mills, Inc. v. Sheppard, Comptroller, et al, 71 S.W. (2d) 247.
         It Is the oplnlon of this offlce that the Pan Amer-
ican Cattle Company has no legal claim against the State and
the claim submitted to us for examlnatlon is therefore dls-
approved.
Honorable!George.B; Sheppard, page'::!.         ~(   ,0-2747
                                                               :.’
                        ,,,   :.,,     4:                            ,

                                     :Xours very truly
                                 ATTORNEY GENERAL OF TEXAS


                                     By s/ Ross Carlton
                                           Ross Carlton
                                               Assistant
RC:GO:wc

APPROVED OCT 15, 1940
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Oplnlon Committee By s/BWB Chairman